SMITH, D. C., Associate Judge.
This appeal brings on for review an order denying an amended petition for revocation of probate of a will and codicil thereto.
An examination of the records leads us to the conclusion that there is substantial and adequate evidence to support the findings of the trial court and that he has not misinterpreted the legal effect of the evidence as a whole. He heard all of the witnesses and was in a much better position than we are to evaluate the effect of their testimony, to see their reactions, their directness or apparent lack of sincerity in giving replies to questions. In fact, this record in our judgment clearly justifies the application of the rule that we will not interfere with the findings of fact or the conclusions of law reached by the probate judge on the basis of such factual findings unless there is an absence of substantial competent evidence to support the findings or the trial court misapprehends the legal effect of the evidence as a whole.
The record is voluminous. There are four volumes of record on appeal, 13 volumes of transcript of testimony, totaling 2522 pages, containing the testimony of 37 witnesses, 28 called by the petitioners-appellants and nine called by the respondents-appellees. There are 201 assignments of *787error. The appellants’ brief contains 99 pages (upon permission of the court), with an appendix of ten volumes, totaling 1521 pages. There are eight points posed for determination on appeal.
From a consideration of the entire record, neither prejudicial error nor any miscarriage of justice appears, and nothing would be gained through a detailed discussion of any of the points involved. The appellants have failed to clearly demonstrate prejudicial error. The order appealed from is affirmed.
ALLEN, Acting C. J., and SHANNON, J., concur.